ICJ_099_ViennaConventionConsularRelations_PRY_USA_1998-04-09_ORD_01_NA_02_FR.txt. 260

DÉCLARATION DE M. ODA
[Traduction ]

1. J'ai voté en faveur de l’ordonnance de la Cour après avoir beaucoup
hésité car je crois et je persiste à croire que la demande en indication de
mesures conservatoires présentée par le Paraguay à la Cour aurait dû être
rejetée. Dans le délai restreint — un ou deux jours — dont disposait la
Cour pour statuer, je me suis toutefois vu dans l'impossibilité de déve-
lopper suffisamment mon argumentation pour persuader mes collègues
de modifier leur position.

2. Je voudrais tout d’abord faire part de certaines réflexions que m’ins-
pire la demande.

Je peux, pour des motifs humanitaires, comprendre la situation cri-
tique dans laquelle se trouve M. Breard et reconnaître que le dépôt de la
requête par le Paraguay le 3 avril 1998 fait que son sort, encore que cela
ne soit pas normal, est aujourd’hui entre les mains de la Cour.

Je voudrais toutefois ajouter que s’il y a lieu de respecter les droits de
M. Breard dès lors qu’ils ont trait à des questions d’ordre humanitaire, il
convient en même temps de tenir compte des droits des victimes d’actes
de violence (aspect qui a souvent été négligé). II convient aussi de noter
que M. Breard a été traité de façon équitable depuis son arrestation dans
toutes les procédures dont il a fait l’objet dans le cadre du système judi-
ciaire américain, qui est régi par le principe de la légalité.

La Cour ne saurait ni faire fonction de cour d’appel en matière crimi-
nelle ni être saisie de requêtes tendant à ce qu’elle rende des ordonnances
d’habeas corpus. La Cour n’a pas compétence pour se prononcer sur des
questions relatives à la peine capitale et à son application et ne devrait
pas intervenir dans ces domaines.

* *

3. Comme il a été dit plus haut, la Cour a été saisie le 3 avril 1998 de
la demande du Paraguay, déposée simultanément avec la requête intro-
ductive d’instance qu’il a présentée contre les Etats-Unis en raison de vio-
lations de la convention de Vienne sur les relations consulaires de 1963.
La Cour a été saisie unilatéralement de la requête du Paraguay sur le fon-
dement du protocole de signature facultative. Je nourris de très sérieux
doutes sur l’existence, à la date du dépôt de la requête et de la demande,
d’un «[différend relatif] à interprétation ou à l'application de la conven-
tion [de Vienne]» (protocole de signature facultative, article premier).

Si un différend existait entre le Paraguay et les Etats-Unis au sujet de
l'interprétation ou de l’application de la convention de Vienne, il pourrait
tenir au fait que les Etats-Unis auraient violé la convention au moment

16
CONVENTION DE VIENNE (DÉCL. ODA) 261

de Farrestation de M. Breard en 1992 en n’avertissant pas le consul du
Paraguay de cet événement.

Le Paraguay a soulevé ce point lorsqu'il a eu connaissance de la situa-
tion de M. Breard. Des négociations se sont déroulées en 1996 entre le
Paraguay et les Etats-Unis au sujet de cette fonction consulaire prévue
dans la convention. En juillet 1997, les Etats-Unis ont entrepris de remé-
dier à la violation en envoyant au Gouvernement du Paraguay une lettre
dans laquelle ils lui présentaient leurs excuses pour ne pas avoir informé
le consul des événements concernant M. Breard et lui assuraient que ce
manquement ne se reproduirait plus à l’avenir. Selon moi, les Etats-Unis
étaient ainsi dégagés de toute responsabilité en raison de la violation de la
convention de Vienne.

La question de la violation de la convention de Vienne, qui aurait pu
être à l’origine d’un différend relatif à son application et son interpréta-
tion, ne se posait plus à partir de ce moment-là. Cette question a toutefois
été de nouveau soulevée le 3 avril 1998, date du dépôt de la requête du
Paraguay.

4, Quelle est la décision que le Paraguay demande à la Cour de rendre
dans sa requête du 3 avril 1998? Le Paraguay la prie principalement de
statuer sur la situation personnelle de M. Breard, à savoir sur son exécu-
tion imminente par les autorités compétentes de l’Etat de Virginie.

Le Paraguay demande une restitutio in integrum. Or, si les autorités
consulaires avaient pu entrer en communication avec M. Breard à l’épo-
que de son arrestation ou de sa détention, la procédure judiciaire dans
cette affaire devant les tribunaux internes des Etats-Unis n’aurait pas été
différente. Ce point a été explicité lors des plaidoiries.

*  _*

5. Je voudrais maintenant aborder certaines questions générales
concernant les mesures conservatoires. En premier lieu, des mesures
conservatoires sont généralement indiquées pour sauvegarder des droits
exposés à un risque imminent de violation irréparable et ces droits doi-
vent être ceux qui seront examinés lors de la phase du fond et doivent
constituer l’objet de la requête ou se rapporter directement à celle-ci. Or,
en l’espéce, ces droits (d'Etats parties) visés dans la convention de Vienne
ne sont nullement exposés à un risque de violation imminente irréparable.

6. En deuxième lieu, il faut, pour que la Cour puisse indiquer des
mesures conservatoires, qu'elle ait à tout le moins compétence prima
facie pour connaître des questions relatives aux droits des Etats parties.
Or je crois que, s’agissant de la présente demande en indication de me-
sures conservatoires, la Cour n’a pas compétence, même prima facie,
pour traiter de cette question.

7. En troisième lieu, s’il n’avait pas été fait droit à la demande en
l'espèce, la requête elle-même aurait été vidée de tout son sens. Je n’aurais
alors pas hésité en pareil cas à faire observer qu’on ne saurait se servir
d’une demande en indication de mesures conservatoires pour permettre à

17
CONVENTION DE VIENNE (DECL. ODA) 262

la requéte principale de suivre son cours. De plus, des demandeurs ne
devraient pas se servir de la demande en indication de mesures conserva-
toires pour obtenir des décisions interlocutoires qui confirmeraient leurs
propres droits et préjugeraient la décision dans l’instance principale.

8. Ce sont là les raisons qui m’ont conduit à penser qu’il n’y avait pas
lieu d’indiquer les mesures conservatoires demandées par le Paraguay eu
égard au caractère fondamental de telles mesures.

Je rappelle toutefois que j'ai voté en faveur de l'ordonnance pour des
raisons humanitaires et compte tenu du fait que, quelles que soient les
conclusions auxquelles la Cour aurait pu aboutir, elles seraient privées
d'objet si l’exécution devait avoir lieu le 14 avril 1998.

(Signé ) Shigeru OpaA.

18
